DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              AIMEE RIESS,
                                Appellant,

                                    v.

                              GARY RIESS,
                                Appellee.

                              No. 4D21-2919

                          [February 10, 2022]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
No. FMCE21-005698.

  Melody Ridgley Fortunato of Fortunato & Associates, P.A., Fort
Lauderdale, for appellant.

   Gary Riess, Fort Lauderdale, pro se.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.